UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from ALASKA PACIFIC ENERGY CORP. (Exact name of registrant as specified in Charter NEVADA 000-53607 20-4523691 (State or other jurisdiction of (Commission File No. IRS Employee Identification No.) incorporation or organization) 2005 Costa Del Mar Road, Carlsbad CA, 92009 (Address of Principal Executive Offices) (Zip Code) Telephone: 604-274-1565 (Registrants (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer Accelerated Filer Non-Accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes No X State the number of shares outstanding of each of the issuers classes of common equity, as of September 14, 2010: 38,583,000 shares of Common Stock. 1 ALASKA PACIFIC ENERGY CORP.
